May 6, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention:File Desk Re:Western Reserve Life Assurance Co. of Ohio WRL Series Life Account WRL Freedom Elite Builder II (File No. 333-110315) Filer CIK No.:0000778209 Dear Sir or Madam: On behalf of Western Reserve Life Assurance Co. of Ohio (“Western Reserve”) and the WRL Series Life Account (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of Statement of Additional Information for certain deferred variable life policies offered by Western Reserve through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not have differed from the form of Statement of Additional Information contained in the Form N-6 Registration Statement for the Account (the “Registration Statement”). The Registration Statement was filed electronically with the Securities and Exchange Commission on April 18, 2011 via EDGAR. Sincerely, /s/ Gayle A. Morden Gayle A. Morden Manager – Registered Products & Distribution Attachment cc:Arthur D. Woods, Esq. Mary Jane Wilson-Bilik, Esq. Priscilla Hechler
